Exhibit 10.2

FEDERAL REALTY INVESTMENT TRUST

RESTRICTED SHARE AWARD AGREEMENT

(New Hire Award)

October 1, 2007

The parties to this Restricted Share Award Agreement (this “Agreement”) are
Federal Realty Investment Trust, a Maryland real estate investment trust (the
“Trust”), and Joseph M. Squeri, an individual employee of the Trust (the “Key
Employee”)

The Board of Trustees of the Trust (the “Board of Trustees”) has authorized the
award by the Trust to the Key Employee, under the Trust’s Amended and Restated
2001 Long-Term Incentive Plan (the “Plan”) of a Restricted Share Award for a
certain number of shares of beneficial interest of the Trust (the “Shares”),
subject to certain restrictions and covenants on the part of Key Employee. The
parties hereto desire to set forth in this Agreement their respective rights and
obligations with respect to such Shares.

Capitalized terms used in this Agreement, unless otherwise defined herein, have
the respective meanings given to such terms in the Plan. The terms of the Plan
are incorporated by reference as if set forth herein in their entirety. To the
extent this Restricted Share Award Agreement is in any way inconsistent with the
Plan, the terms and provisions of the Plan shall prevail.

In consideration of the covenants set forth in this Agreement, and intending to
be legally bound hereby, the parties hereto agree as follows:

1. Award of Restricted Shares.

(a) The Trust hereby confirms the grant to the Key Employee, as of October 1,
2007 (the “Grant Date”), of Eleven Thousand Two Hundred Eighty-Seven (11,287)
Shares (the “Restricted Shares”), subject to the restrictions and other terms
and conditions set forth herein and in the Plan.

(b) On or as soon as practicable after the Grant Date, the Trust shall cause one
or more stock certificates representing the Restricted Shares to be registered
in the name of the Key Employee. Such stock certificate or certificates shall be
subject to such stop-transfer orders and other restrictions as the Board of
Trustees or any committee thereof may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are listed and any applicable federal
or state securities law, and the Trust may cause a legend or legends to be
placed on such certificate or certificates to make appropriate reference to such
restrictions.

The certificate or certificates representing the Restricted Shares shall be held
in custody by the Chief Financial Officer of the Trust until the Restricted
Period (as hereinafter defined in Paragraph 3) with respect thereto shall have
lapsed. Simultaneously with the execution and delivery of this Agreement, the
Key Employee shall deliver to the Trust one or more undated stock powers
endorsed in blank relating to the Restricted Shares. The Trust shall deliver or
cause to be delivered to the Key Employee or, in the case of the Key Employee’s
death, to the Key Employee’s beneficiary, one or more stock certificates for the
appropriate number of Shares, free of all such restrictions, as to which the
restrictions shall have expired. Upon forfeiture, in accordance with Paragraph
4, of all or any portion of the Restricted Shares, the certificate or
certificates representing the forfeited Restricted Shares shall be canceled.

(c) Key Employee acknowledges and agrees that this award of Restricted Shares is
being made in lieu of any award to the Key Employee under the 2003 Amended and
Restated Long-Term Incentive Award Program (“2003 LTIAP”) for calendar years
2007 and 2008 and that Key Employee shall not be eligible to receive an award
under the 2003 LTIAP for calendar years 2007 and 2008 (awarded in 2008 and 2009)
except in the sole discretion of the Trust’s Chief Executive Officer. Key
Employee will be eligible to receive an award under the 2003 LTIAP beginning in
calendar year 2009 (awarded in 2010).



--------------------------------------------------------------------------------

2. Restrictions Applicable to Restricted Shares.

(a) Beginning on the Grant Date, the Key Employee shall have all rights and
privileges of a stockholder with respect to the Restricted Shares, except that
the following restrictions shall apply:

(i) none of the Restricted Shares may be assigned or transferred (other than by
will or the laws of descent and distribution, or in the Committee’s discretion,
pursuant to a domestic relations order within the meaning of Rule 16a-12 of the
Securities Exchange Act of 1934, as amended) during the Restricted Period (as
hereinafter defined in Paragraph 3);

(ii) all or a portion of the Restricted Shares may be forfeited in accordance
with Paragraph 4; and

(iii) any Shares distributed as a dividend or otherwise with respect to any
Restricted Shares as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as such Restricted Shares and shall be
represented by book entry and held in the same manner as the Restricted Shares
with respect to which they were distributed.

Any attempt to dispose of Restricted Shares in a manner contrary to the
restrictions set forth in this Agreement shall be null, void and ineffective. As
the restrictions set forth in this Paragraph 2 hereof lapse in accordance with
the terms of this Agreement as to all or a portion of the Restricted Shares,
such shares shall no longer be considered Restricted Shares for purposes of this
Agreement.

3. Restricted Period.

(a) The restrictions set forth in Paragraph 2 shall apply for a period (the
“Restricted Period”) from the Grant Date until such Restricted Period lapses as
follows:

(i) with respect to Two Thousand Two Hundred Fifty-Seven (2,257) Restricted
Shares, the Restricted Period shall lapse on October 1, 2008;

(ii) with respect to Two Thousand Two Hundred Fifty-Eight (2,258) Restricted
Shares, the Restricted Period shall lapse on October 1, 2009;

(iii) with respect to Two Thousand Two Hundred Fifty-Seven (2,257) Restricted
Shares, the Restricted Period shall lapse on October 1, 2010;

(iv) with respect to Two Thousand Two Hundred Fifty-Eight (2,258) Restricted
Shares, the Restricted Period shall lapse on October 1, 2011;

(v) with respect to Two Thousand Two Hundred Fifty-Seven (2,257) Restricted
Shares, the Restricted Period shall lapse on October 1, 2012;

provided, however, that the Restricted Period for any particular Restricted
Shares shall not lapse on the date set forth above unless the Key Employee has
tendered to the Trust, on or before that date, the amount of any state and
federal withholding tax obligation which will be imposed on the Trust by reason
of the lapsing of the Restricted Period for such Restricted Shares on that date.

 

Page 2 of 4



--------------------------------------------------------------------------------

(b) Also notwithstanding the foregoing, the Restricted Period shall lapse as to
all Restricted Shares if the Key Employee shall incur an Involuntary Termination
(as defined in the Plan) during the one year period commencing with the
occurrence of a Change in Control, and in such event, the Trust shall deliver or
cause to be delivered to the Key Employee within ten (10) business days after
the Involuntary Termination one or more stock certificates representing those
Shares as to which the Restricted Period shall have lapsed, provided that the
Key Employee shall first tender the amount of any state and federal withholding
tax obligation which will be imposed on the Trust by reason of the lapsing of
the Restricted Period for such Restricted Shares.

4. Forfeiture.

If there is a termination of the Key Employee’s Service with the Trust for any
reason, then all rights of the Key Employee to any and all then-remaining
Restricted Shares, after giving application to Paragraphs 3(a) and 3(b), shall
terminate and be forfeited. In addition, in the event the Key Employee or his
legal representative fails to tender to the Trust any required tax withholding
amount in accordance with Paragraphs 3(a) or 3(b) above by the date specified
therein, then the Trust shall retain a portion of the Restricted Shares
sufficient to meet its tax withholding obligation.

5. Assignment.

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Key Employee and the assigns and successors of the Trust,
but neither this Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Key Employee.

6. Entire Agreement; Amendment.

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and shall supersede all prior agreements and
understandings, oral or written, between the parties with respect thereto. This
Agreement may be amended at any time by written agreement of the parties hereto.
The terms set forth in this Agreement shall control over any contrary terms set
forth in that certain Severance Agreement of even date herewith between Key
Employee and the Trust.

7. Governing Law.

This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Maryland other than the conflict
of laws provisions of such laws, and shall be construed in accordance therewith.

8. Severability.

If, for any reason, any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not so held
invalid, and each such other provision shall to the full extent consistent with
law continue in full force and effect. If any provision of this Agreement shall
be held invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Agreement, shall to the full extent consistent with law
continue in full force and effect.

9. Continued Employment.

This Agreement shall not confer upon the Key Employee any right with respect to
continuance of employment by the Trust.

 

Page 3 of 4



--------------------------------------------------------------------------------

10. Certain References.

References to the Key Employee in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
Key Employee’s executors or the administrators, or the person or persons to whom
all or any portion of the Restricted Shares may be transferred by will or the
laws of descent and distribution, shall be deemed to include such person or
persons.

11. Section 83(b) Election.

The Key Employee acknowledges that it is the Key Employee’s sole responsibility,
and not the Trust’s, to file a timely election under section 83(b) of the
Internal Revenue Code, of 1986, as amended. The Key Employee acknowledges that
he or she is relying on his or her own advisors with respect to the decision as
to whether or not to file any section 83(b) election.

IN WITNESS WHEREOF, the Trust has caused this Agreement to be duly executed and
the Key Employee has hereunto set his hand effective as of the day and year
first above written.

 

        FEDERAL REALTY INVESTMENT TRUST     By:  

 

      Donald C. Wood       President and Chief Executive Officer WITNESS:    
KEY EMPLOYEE

 

    By:  

 

      Joseph M. Squeri

 

Page 4 of 4